Reed, C. J.,
(dissenting.) — The facts are that Evans & Roadifer received the claim against Ely for collection. Upon the dissolution of the firm Evans retained it, and subsequently collected the money due thereon, and appropriated it; no part of it ever having come into appellants’ possession. If the question of his liability, upon that state of facts, could have been determined in the summary proceedings, I concede that *597the order made in that proceeding would have the force and effect of a final judgment; and the parties would be concluded by it. The proceeding, however, was purely statutory, and the court could inquire into and determine such questions only as the statute authorizes to be determined in that manner. Section 2906 of the Code is as follows: “ Judgments or final orders may be obtained on motion by sureties * * * for the recovery of money due them on account of payments made by them as such ; by clients against attorneys, plaintiffs in execution against sheriffs, constables and other officers, for the receiving of money or property collected for them. * * *” The effect of the provision is clear. A summary remedy is afforded the client against the attorney for money or property received or collected by him ; but that is its extent. If he has a cause of action against the attorney, growing out of any matter except the collecting of money or property in his official relation, he must pursue the remedy offered him in an ordinary action at law. Suppose the attorney had been guilty of such negligence or mismanagement in the trial of an action that the rights and interest of the client had been sacrificed, would it be contended that the client could file a motion in the cause, and by the summary proceeding prescribed by the statute have the question adjudicated, and a judgment entered for the amount of his damages? Clearly that could not be done. Yet it appears to me that the facts of the present case no more afforded a basis for the proceeding than would that. Plaintiff filed the motion on the theory -that the attorneys had collected the money. But it turned out that the collection was made by Evans alone, after the dissolution of the firm. When that fact was established, there was an end of the inquiry, so far as Roadifer was concerned. As he had neither collected nor received it, he could not be charged with liability in that proceeding. If he was liable, his liability arose not because of the fact that tlje money had come into his hands, but because of other *598considerations. Having undertaken to make the collection, he was bound to see to it that the money, when collected, was paid over to his client; and it was because of his failure to do that that he was answerable to him. The judgment determines simply that he had not collected or received the money, and that is the only fact as to which the parties are estopped. It is the only question which could have been adjudicated in the proceeding. Upon this ground I think the judgment should be affirmed.